Case 1:19-cv-01009-TSE-MSN Document 1 Filed 08/02/19 Page 1 of 15 PageID# 1



                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF VIRGINIA
                                      Alexandria Division

MARYAM NAWROZ                            )
                                         )
and                                      )
                                         )
MAIWAND EHSANI                           )
                                         )
          Plaintiffs                     )
                                         )
 v.                                      )      Civil Action No.
                                         )
JONATHAN LEVINE, ESQ.,                   )
                                         )
          Defendant.                     )
                                         )

                                              COMPLAINT

          Plaintiffs Maryam Nawroz (“Nawroz”) and Maiwand Ehsani (“Ehsani”), by their

undersigned counsel, bring this action against Defendant Jonathan Levine, Esq. (“Levine”), and

for their complaint in this action state as follows:

        1.        This Court has jurisdiction of this case under 15 U.S.C. § 1692k(d) and 28 U.S.C.

§ 1331.

        2.        Plaintiffs, individuals, reside in Prince William County as they have at all times

relevant to the allegations in this action.

        3.        Defendant is an attorney who is the owner of Levine & Associates, which

purports to be a law firm.

        4.        Defendant regularly collects or attempts to collect debts owed or due another by

consumers to pay money arising out of transactions in which the money, property, insurance, or

services which are the subject of the transactions are primarily for personal, family, or household
Case 1:19-cv-01009-TSE-MSN Document 1 Filed 08/02/19 Page 2 of 15 PageID# 2



purposes, and he has brought numerous legal actions in the Maryland, Virginia, and D.C. courts

to collect such debts allegedly owed by consumers.

        5.      The website for Defendant’s law firm lists creditor’s rights and foreclosure as one

of its areas of practice.

        6.      Defendant regularly uses the mails and other instrumentalities of interstate

commerce in his collections of or attempts to collect debts owed or due or asserted to be owed or

due another by consumers.

        7.      Defendant previously filed in the Circuit Court for Prince William County,

Virginia, a legal action against Plaintiffs in their individual capacities on behalf of Wells Fargo

Clearing Services, LLC (“Wells Fargo”), as plaintiff, and that action was assigned case number

CL18-6562 (“6562 Action”).

        8.      The defendants in the 6562 Action also included two additional defendants -

Maryam Nawroz in her capacity as Trustee of the Haywad Land Trust and Haywad, LLC, a

Virginia limited liability company.

        9.      In the 6562 Action, Defendant Levine sought to have a transfers of three parcels

of real property to Ehsani, as well as the transfer to him of an interest in the limited liability

company, set aside as fraudulent conveyances so that the properties could be sold in satisfaction

of the debt of Nawroz as described in the next paragraph.

        10.     The debt allegedly due from Nawroz was for the balance due on an overdrawn

financial account that Nawroz had maintained at Wells Fargo Bank primarily for personal,

family, or household purposes.




                                                  -2-
Case 1:19-cv-01009-TSE-MSN Document 1 Filed 08/02/19 Page 3 of 15 PageID# 3



        11.     The account was governed by a contract which allowed Defendant Wells Fargo to

recover attorney’s fees from Nawroz in the event that the account was overdrawn and provided

for a contractual rate of interest.

        12.     The alleged overdraft in the account was not conceivably related to any business

in which Nawroz may have been involved.

        13.     On August 2, 2018, the clerk of the Circuit Court for Prince William County

issued summonses for the complaint that Defendant Levine had filed in the 6562 Action.

        14.     At the direction of Defendant Levine after issuance of the summonses, the

summonses together with the complaint in the 6562 Action were served on the four defendants in

that action by a private process server on August 9, 2018.

        15.     The conduct of Defendant Levine caused emotional distress to Plaintiffs, and

especially to Plaintiff Nawroz, who was undergoing a high risk pregnancy at the time of

Levine’s actions.

                                             COUNT I
                                15 U.S.C. § 1692d, 15 U.S.C. § 1692f

        16.     Plaintiffs incorporate herein by reference the allegations of the preceding

paragraphs 1 through 15 as if the same were fully set forth herein.

        17.     At the time Defendant Levine filed the 6562 Action neither Nawroz individually,

Nawroz as Trustee, or Haywad, LLC had any interest in the properties for which Defendant

Levine sough to set aside the transfers of those properties as fraudulent.




                                                 -3-
Case 1:19-cv-01009-TSE-MSN Document 1 Filed 08/02/19 Page 4 of 15 PageID# 4



       18.     Since the defendants (other than Maiwand) in the 6562 Action had no interest in

the properties for which Defendant Levine sought to set aside the transfers as fraudulent, they

were not proper parties to the 6562 Action for which Levine served complaints on Plaintiffs

       19.     The inclusion of improper defendants in the 6562 increased the burden that

Plaintiffs had, for instance, in responding to discovery for four defendants instead of only

themselves since the relationship of Plaintiffs to the other two defendants in the 6562 Action was

such that they needed to respond to discovery for those defendants.

       20.     By including as defendant in the 6562 Action parties who were not properly

defendants, Defendant Levine multiplied the proceedings and increased the expenses of

Maiwand and Ehsani (including legal fees) as a result of the necessity for them to defend against

the proceedings.

       21.     The inclusion of parties as defendants in a proceeding when they are not proper

defendants for the purpose of increasing the expenses of the debtor and others - such as by

enabling Defendant Levine to evade the numerical limitation on the number of interrogatories -

is an unfair and unconscionable means to collect a debt.

       22.     The inclusion of parties as defendants in a proceeding when they are not proper

defendants for the purpose of increasing the expenses of the debtor and others is conduct for

which the natural consequence is to harass, oppress, and abuse the debtor and others.

                                           COUNT II
                              15 U.S.C. § 1692d, 15 U.S.C. § 1692f

       23.     Plaintiffs incorporate herein by reference the allegations of the preceding

paragraphs 1 through 22 as if the same were fully set forth herein.




                                                -4-
Case 1:19-cv-01009-TSE-MSN Document 1 Filed 08/02/19 Page 5 of 15 PageID# 5



       24.     The 100 paragraph complaint in the 6562 Action consisted of six counts involving

the transfer of properties (as described above) for which Defendant Levine sought to set aside

the transfers: (a) Count I - fraudulent conveyance under Va. Code Ann. § 55-80 by Plaintiffs

herein with intent to hinder, delay, and defraud creditors; (b) Count II - voluntary conveyances

void under Va. Code Ann. § 55-81 because Plaintiffs were insolvent at the time of the transfers;

(c) Count III - piercing the corporate veil1; (d) Count IV - attachment of trust assets; (e) Count V

- constructive trust; and (f) Count VI - injunction.

       25.     For the counts included in the complaint, either relief was barred as a matter of

law or Defendant Levine had and has no evidence.

       26.     The complaint in the 6562 Action seeks equitable relief in the form of piercing

the corporate veil, attachment of trust assets, constructive trust, and injunction even though such

relief is legally precluded because Defendant Levine’s client has an adequate remedy at law

under Va. Code Ann. § 55-82.2 by setting aside the conveyances that are the subject of the 6562

Action, and that is the sole remedy for a fraudulent conveyance.

       27.     Defendant Levine’s client also has no right to a constructive trust because

Plaintiffs had no obligation to convey any properties to Wells Fargo, and such an obligation is

necessary for a constructive trust.

       28.     Defendant Levine’s client also has no right to a constructive trust because

Plaintiffs never used any funds from Levine’s client to purchase the property as to which Levine

seeks a constructive trust.


       1
          The term “Piercing the Corporate Veil” is what Defendant Levine used for Count III of
his complaint even though he was asking for the relief of disregarding the separate entity status
of a limited liability company. Accordingly, his terminology is used in this complaint.

                                                 -5-
Case 1:19-cv-01009-TSE-MSN Document 1 Filed 08/02/19 Page 6 of 15 PageID# 6



        29.       Relief in the form of piercing the corporate veil is legally precluded because

Defendant Levine seeks to satisfy a personal debt of Nawroz from the assets of an entity that was

not created until after liability for that debt had already arisen.

        30.       Relief in the form of setting aside the conveyance of an interest in a limited

liability company is not available when the entity had no value and indeed has been dissolved so

that it is no longer in existence.

        31.       Defendant Levine was also precluded from obtaining the relief of an injunction

because his client faced no irreparable injury absent the injunction.

        32.       Defendant Levine is also precluded from obtaining relief against the assets of the

land trust defendant in the 6562 Action when any judgment would be conditional (i.e. one that

would be effective if the trust had assets) absent any showing that the trust had assets.

        33.       Defendant Levine is not entitled to relief under Va. Code Ann. § 55-81 because

he has no evidence that any defendant in that action (including Plaintiffs herein) is or was

insolvent at any time, and indeed his evidence directly refuted his claim of insolvency.

        33.       Including in the complaint counts for which relief was precluded as a matter of

law or for which Defendant Levine had and has no evidence injures Plaintiffs by increasing their

expenses in litigating the 6562 Action.

        34.       The inclusion of bogus counts in the complaint for the purpose of increasing the

expenses of the debtor and others to defend the action is an unfair and unconscionable means to

collect a debt.




                                                   -6-
Case 1:19-cv-01009-TSE-MSN Document 1 Filed 08/02/19 Page 7 of 15 PageID# 7



        35.     The inclusion of bogus counts in the complaint for the purpose of increasing the

expenses of the debtor and others to defend the action is conduct for which the natural

consequence is to harass, oppress, and abuse the debtor and others.

                                            COUNT III
                                         15 U.S.C. §§ 1692e

        36.     Plaintiffs incorporate herein by reference the allegations of the preceding

paragraphs 1 through 35 as if the same were fully set forth herein.

        37.     The complaint that Defendant Levine filed against Plaintiffs contains a number of

false allegations.

        38.     Defendant Levine has stated throughout the complaint in the 6562 Action that

Nawroz acted with the intent to hinder, delay, and defraud Wells Fargo in transferring properties

when in fact she lacked any such intent because the money that she used to purchase the

properties as to which Defendant Levine sought to have the transfers set aside was not hers.

        39.     Defendant Levine has stated in the aforementioned complaint that Plaintiffs

were rendered insolvent by the transfers that Levine seeks to set aside when in fact this statement

is false because Plaintiffs were not insolvent at those times.

        40.     Defendant Levine has stated in the complaint that Wells Fargo would be

irreparably harmed by a future transfer of the properties for which it seeks to set aside the prior

conveyances, but this statement is false because Wells Fargo faces no such prospect of harm

because of the lis pendens that it has filed against the properties.




                                                 -7-
Case 1:19-cv-01009-TSE-MSN Document 1 Filed 08/02/19 Page 8 of 15 PageID# 8



       41.     The lis pendens that Defendant Levine filed against the properties that are the

subject of the complaint in the 6562 Action means that anyone acquiring those properties will

take them subject to any judgment in favor of Wells Fargo in that action.

       42.     While Defendant Levine has stated in the complaint that an injunction is

necessary to prevent harm to Wells Fargo during the pendency of the 6562 Action, this statement

is also false because Wells Fargo is protected by its lis pendens.

                                            COUNT IV
                               15 U.S.C. § 1692d, 15 U.S.C. § 1692f

       43.     Plaintiffs incorporate herein by reference the allegations of the preceding

paragraphs 1 through 42 as if the same were fully set forth herein.

       44.     After Plaintiffs were served with the complaint in the 6562 Action, Defendant

Levine adopted a policy of refusing all requests for extension from Plaintiffs in the 6562 Action.

       45.     In fact Defendant Levine on November 29, 2018, went so far as to file a written

opposition to Plaintiffs’ motion for extension.

       46.     In flatly refusing all requests for extension, Defendant Levine violated the

principles of professionalism adopted by the Virginia Supreme Court.

       47.     A true and correct copy of the principles of professionalism is attached hereto as

Exhibit A.

       48.     These principles of professionalism require counsel to “[a]gree whenever possible

to opposing counsels' reasonable requests for extensions of time that are consistent with [his]

primary duties to advance [his] clients' interests.”




                                                  -8-
Case 1:19-cv-01009-TSE-MSN Document 1 Filed 08/02/19 Page 9 of 15 PageID# 9



       49.        In refusing to agree to any extensions, Defendant Levine employed an unfair and

unconscionable means to collect a debt and engaged in conduct for which conduct for which the

natural consequence is to harass, oppress, and abuse the debtor and others.

       50.        As a result of the refusal of Defendant Levine to agree to any extensions,

Plaintiffs were required to seek approval for at least one extension from the court and were

successful in obtaining that extension.

                                              COUNT V
                                           15 U.S.C. § 1692e

       51.        Plaintiffs incorporate herein by reference the allegations of the preceding

paragraphs 1 through 50 as if the same were fully set forth herein.

       52.        After Plaintiffs were served with the complaint in the 6562 Action, Defendant

served them with a motion for a misnamed preliminary injunction, which in Virginia is a

temporary injunction.

       53.        The brief that Defendant Levine filed in support of the motion falsely states that

Wells Fargo would be irreparably harmed by a transfer of the properties as to which Defendant

Levine was seeking to set aside the conveyance, but in fact Wells Fargo faced no prospect of

harm from any transfer of the properties because of a lis pendens that Levine had filed against

the properties.

       54.        Had Defendant Levine been successful in obtaining a temporary injunction, it

would have prevented Plaintiffs from selling any of their properties even if they could have

assured that Wells Fargo would be paid from the proceeds of the sale notwithstanding the sale.




                                                   -9-
Case 1:19-cv-01009-TSE-MSN Document 1 Filed 08/02/19 Page 10 of 15 PageID# 10



       55.     The injunction that Defendant Levine was seeking would have prevented

Plaintiffs from doing anything to avoid a forced sale of the property if Wells Fargo were

successful in the 6562 action.

       56.     The prospect of an injunction was intended to coerce Plaintiffs into paying the

debt allegedly owed by Nawroz in order to avoid the risk of a forced sale.

       57.     A forced sale of the properties would have resulted in a value less than their fair

market value, and thus Plaintiffs would have no option but to pay the judgment in order to avoid

a forced sale and the loss of value in their properties.

                                              COUNT VI
                                 15 U.S.C. § 1692d, 15 U.S.C. § 1692f

       58.     Plaintiffs incorporate herein by reference the allegations of the preceding

paragraphs 1 through 57 as if the same were fully set forth herein.

       59.     Defendant Levine’s motion for a preliminary injunction was without merit due to

the complete absence of any prospect of irreparable harm because of the lis pendens that he had

filed against the property, but it would nonetheless tend to coerce a debtor into paying the debt in

order to avoid a forced sale of the property.

       60.     The use of a motion that is without merit to coerce a debtor and others into paying

a debt represents an unfair and unconscionable means to collect a debt as well as conduct for

which the natural consequence is to harass, oppress, and abuse the debtor and others.




                                                 -10-
Case 1:19-cv-01009-TSE-MSN Document 1 Filed 08/02/19 Page 11 of 15 PageID# 11



        WHEREFORE, Plaintiffs pray for judgment against Defendant for damages in the

amount of $100,000.00 (one hundred fifty thousand dollars), including actual and statutory

damages, plus their reasonable attorney’s fees incurred in this action, together with pre-judgment

interest and the costs of this action.

                                                MARYAM NAWROZ
                                                MAIWAND EHSANI
                                                By Counsel


                                                /s/Ernest P. Francis
                                                Ernest P. Francis
                                                VSB#27276
                                                ERNEST P. FRANCIS, LTD.
                                                105 Oronoco Street
                                                Suite 309
                                                Alexandria, VA 22314
                                                (703) 683-8888
                                                Fax (703) 683-8887
                                                E-mail: epfrancis@tristateconsumerlawyer.com

                                                Attorney for Plaintiffs


                                   DEMAND FOR JURY TRIAL

        Plaintiff demands a jury trial as to all issues triable of right by a jury.


                                                /s/Ernest P. Francis
                                                Ernest P. Francis




                                                  -11-
Case 1:19-cv-01009-TSE-MSN Document 1 Filed 08/02/19 Page 12 of 15 PageID# 12




                            EXHIBIT A
8/2/2019                   Principles of Professionalism
            Case 1:19-cv-01009-TSE-MSN                   - Professional
                                                    Document         1 Guidelines and Rules of Conduct
                                                                        Filed 08/02/19          Page- Professional
                                                                                                       13 of 15 Guidelines
                                                                                                                   PageID# 13


  Professional Guidelines
  An agency of the Supreme Court of Virginia
                                                      Search

           VSB Home

           Rules and Regulations
           Rules of Professional Conduct
           Legal Ethics Opinions
           Unauthorized Practice of Law Opinions
           Organization & Government of the Virginia State Bar
           Reciprocity: Admission on Motion
           Pro Hac Vice
           Corporate Counsel Limited Admission and Registration
           Foreign Attorneys — Registered Military Legal Assistance Attorneys
           Foreign Legal Consultant
           Military Spouse Provisional Admission
           Bylaws of the Virginia State Bar and Council
           Unauthorized Practice Rules
           Mandatory Continuing Legal Education Regulations
           Clients’ Protection Fund Rules
           Attorney Trust Account Regulations
           Regulations of Attorney Real Estate Settlement Agents
           Virginia Licensed Legal Aid Society Regulations
           Principles of Professionalism
           Provision of Legal Services Following Determination of Major Disaster

           Actions on Rule Changes and Legal Ethics Opinions

  The Virginia State Bar

  Professional Guidelines
  Search the Professional Guidelines                              Search


  Principles of Professionalism
                                                               Preface

        “The Supreme Court of Virginia endorses the attached Principles of Professionalism for Virginia Lawyers
        prepared by the Virginia Bar Association Commission on Professionalism. Having been unanimously endorsed
        by Virginia’s statewide bar organizations, the Principles articu- late standards of civility to which all Virginia
        lawyers should aspire. The Principles of Professionalism shall not serve as a basis for disciplinary action or for
        civil liability. We encourage the widest possible dissemina- tion of these Principles.”

        Leroy Rountree Hassell, Sr.
        Chief Justice, Supreme Court of Virginia

  Preamble

https://www.vsb.org/pro-guidelines/index.php/principles/                                                                        1/3
8/2/2019                   Principles of Professionalism
            Case 1:19-cv-01009-TSE-MSN                   - Professional
                                                    Document         1 Guidelines and Rules of Conduct
                                                                        Filed 08/02/19          Page- Professional
                                                                                                       14 of 15 Guidelines
                                                                                                                   PageID# 14
  Virginia can take special pride in the important role its lawyers have played in American history. From Thomas Jefferson
  to Oliver Hill, Virginia lawyers have epitomized our profession's highest ideals. Without losing sight of what lawyers do
  for their clients and for the public, lawyers should also focus on how they perform their duties. In their very first
  professional act, all Virginia lawyers pledge to demean themselves "professionally and courteously." Lawyers help their
  clients, the institutions with which they deal and themselves when they treat everyone with respect and courtesy. These
  Principles of Professionalism serve as a reminder of how Virginia lawyers have acted in the past and should act in the
  future.

  Principles
  In my conduct toward everyone with whom I deal, I should:

           Remember that I am part of a self-governing profession, and that my actions and demeanor reflect upon my
           profession.
           Act at all times with professional integrity, so that others will know that my word is my bond.
           Avoid all bigotry, discrimination, or prejudice.
           Treat everyone as I want to be treated — with respect and courtesy.
           Act as a mentor for less experienced lawyers and as a role model for future generations of lawyers.
           Contribute my skills, knowledge and influence in the service of my community.
           Encourage those I supervise to act with the same professionalism to which I aspire.

  In my conduct toward my clients, I should:

           Act with diligence and dedication — tempered with, but never compromised by, my professional conduct toward
           others.
           Act with respect and courtesy.
           Explain to clients that my courteous conduct toward others does not reflect a lack of zeal in advancing their
           interests, but rather is more likely to successfully advance their interests.

  In my conduct toward courts and other institutions with which I deal, I should:

           Treat all judges and court personnel with respect and courtesy.
           Be punctual in attending all court appearances and other scheduled events.
           Avoid any conduct that offends the dignity or decorum of any courts or other institutions, such as inappropriate
           displays of emotion or unbecoming language directed at the courts or any other participants.
           Explain to my clients that they should also act with respect and courtesy when dealing with courts and other
           institutions.

  In my conduct toward opposing counsel, I should:

           Treat both opposing counsel and their staff with respect and courtesy.
           Avoid ad hominem attacks, recognizing that in nearly every situation opposing lawyers are simply serving their
           clients as I am trying to serve my clients.
           Avoid reciprocating any unprofessional conduct by opposing counsel, explaining to my clients that such behavior
           harms rather than advances the clients' interests.
           Cooperate as much as possible on procedural and logistical matters, so that the clients' and lawyers' efforts can be
           directed toward the substance of disputes or disagreements.
           Cooperate in scheduling any discovery, negotiations, meetings, closings, hearings or other litigation or
           transactional events, accommodating opposing counsels' schedules whenever possible.
           Agree whenever possible to opposing counsels' reasonable requests for extensions of time that are consistent with
           my primary duties to advance my clients' interests.
           Notify opposing counsel of any schedule changes as soon as possible.
           Return telephone calls, e-mails and other communications as promptly as I can, even if we disagree about the
           subject matter of the communication, resolving to disagree without being disagreeable.
           Be punctual in attending all scheduled events.
           Resist being affected by any ill feelings opposing clients may have toward each other, remembering that any
           conflict is between the clients and not between the lawyers.

  Updated: December 22, 2009
https://www.vsb.org/pro-guidelines/index.php/principles/                                                                          2/3
8/2/2019                  Principles of Professionalism
           Case 1:19-cv-01009-TSE-MSN                   - Professional
                                                   Document         1 Guidelines and Rules of Conduct
                                                                       Filed 08/02/19          Page- Professional
                                                                                                      15 of 15 Guidelines
                                                                                                                  PageID# 15
  © 1996 - 2019 Virginia State Bar | Privacy Policy
  1111 East Main Street, Suite 700 | Richmond, Virginia 23219-0026
  All Departments: (804) 775-0500
  Telecommunication Device for the Deaf/TDD (Hearing-Impaired Only): 804-775-0502
  Office Hours: Mon.-Fri. 8:15 a.m. to 4:45 p.m. (excluding holidays)
  The Clerk's Office does not accept filings after 4:45 p.m.




https://www.vsb.org/pro-guidelines/index.php/principles/                                                                       3/3
